Bates, Judge,
delivered the opinion of the court.
The court below properly excluded Field’s testimony of statements made by Myerson. They were hearsay merely, and nothing is shown to justify their introduction. For anything that appears in the record, Myerson was himself a competent and available witness. It was proper to exclude testimony by another of his statements.
There was no evidence tending to prove some of the matters stated in the petition, which were necessary to constitute the cause of action set up therein. The judgment for the defendant was properly rendered, and is affirmed.
Judges Bay and Dryden concur.